Name: Commission Regulation (EC) No 2807/1999 of 22 December 1999 fixing the reference prices for fishery products for the 2000 fishing year
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 Avis juridique important|31999R2807Commission Regulation (EC) No 2807/1999 of 22 December 1999 fixing the reference prices for fishery products for the 2000 fishing year Official Journal L 340 , 31/12/1999 P. 0056 - 0064COMMISSION REGULATION (EC) No 2807/1999of 22 December 1999fixing the reference prices for fishery products for the 2000 fishing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products(1), as last amended by Regulation (EC) No 3318/94(2), and in particular the first subparagraph of Articles 22(6) and 23(5) thereof,Whereas:(1) Article 22(1) of Regulation (EEC) No 3759/92 provides, among other things, for reference prices valid for the Community to be fixed each year, by product category, for the products specified in Annexes I, II, III, IV(B) and V to that Regulation, subject to the consultation procedures laid down for certain products within the framework of the GATT.(2) Article 23(1) of Regulation (EEC) No 3759/92 provides, inter alia, for the fixing of reference prices for the products referred to in Annex IV(A) before the beginning of each marketing year.(3) Article 22(2) of Regulation (EEC) No 3759/92 provides that the reference price for the products specified in Annex I(A), (D) and (E) thereto must be equal, respectively, to the withdrawal and selling prices fixed in accordance with Article 11(1) and Article 13 thereof.(4) The Community withdrawal and selling prices for the products concerned were fixed for the 2000 fishing year by Commission Regulation (EC) No 2802/1999(3).(5) The reference prices for the products specified in Annexes I(B) and (C) and IV(B) to Regulation (EEC) No 3759/92 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation.(6) The reference prices for the products specified in Annex II to Regulation (EEC) No 3759/92 must be derived from their guide prices, referred to in Article 9(1) of that Regulation, by reference to the price level at which the intervention measures provided for in Article 16(1) thereof may be taken, and fixed taking account of the situation on the market in those products.(7) The reference prices for the fishes of the Thunnus and Euthynnus species specified in Annex III to Regulation (EEC) No 3759/92 are based on the weighted average of the free-at-frontier prices recorded on the most representative markets in the Member States during the three preceding years.(8) For the carp and salmon referred to in Annex IV(A) to Regulation (EEC) No 3759/92, reference prices are fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with commercial characteristics as set out in Commission Regulation (EEC) No 2210/93(4), as last amended by Regulation (EC) No 843/95(5).(9) For the frozen and salted products specified in Annex V to Regulation (EEC) No 3759/92 the reference price shall be determined on the basis of the average reference price for the fresh product, taking into account the processing costs and the market situation. If there is no reference price fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product. However, given the quantities of certain frozen and salted products and the conditions governing their importation, it does not appear possible to fix a reference price for all of these products in the immediate future.(10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fishery products,HAS ADOPTED THIS REGULATION:Article 1The reference prices for the 2000 fishing year for the products specified in Annexes I, II, III and IV(A) and (B) and some products in Annex V to Regulation (EEC) No 3759/92 shall be as shown in the Annex hereto.Article 2This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 388, 31.12.1992, p. 1.(2) OJ L 350, 31.12.1994, p. 15.(3) See page 38 of this Official Journal.(4) OJ L 197, 6.8.1993, p. 8.(5) OJ L 85, 19.4.1995, p. 13.ANNEX>PIC FILE= "L_1999340EN.005802.EPS">>PIC FILE= "L_1999340EN.005901.EPS">>PIC FILE= "L_1999340EN.006001.EPS">>PIC FILE= "L_1999340EN.006101.EPS">>PIC FILE= "L_1999340EN.006201.EPS">>PIC FILE= "L_1999340EN.006301.EPS">>PIC FILE= "L_1999340EN.006401.EPS">